07/13/2017
                    IN THE COURT OF APPEALS OF TENNESSEE
                                 AT JACKSON
                                        June 29, 2017 Session

           ZELLA BALENTINE v. CITY OF SAVANNAH, TENNESSEE

                     Appeal from the Chancery Court for Hardin County
                       No. CH181 Carma Dennis McGee, Chancellor
                          ___________________________________

                                 No. W2016-01865-COA-R3-CV
                             ___________________________________


This appeal results from the trial court’s ruling that the city was allowed to demolish
appellant’s home based on her failure to bring the building into compliance as required
by the settlement agreement reached by the parties. Based on appellant’s failure to
comply with the Tennessee Rules of Appellate Procedure and the Rules of the Court of
Appeals, we decline to address the merits of the case and dismiss the appeal.

                   Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

J. STEVEN STAFFORD, P.J.,W.S., delivered the opinion of the court, in which BRANDON
O. GIBSON, and KENNY ARMSTRONG , JJ., joined.

Zella Balentine, Savannah, Tennessee, Pro Se

Dennis W. Plunk, Savannah, Tennessee for the appellee, City of Savannah.


                                   MEMORANDUM OPINION1



1
    Rule 10 of the Rules of the Court of Appeals of Tennessee provides:

          This Court, with the concurrence of all judges participating in the case, may affirm,
          reverse or modify the actions of the trial court by memorandum opinion when a formal
          opinion would have no precedential value. When a case is decided by memorandum
          opinion it shall be designated “MEMORANDUM OPINION”, shall not be published, and
          shall not be cited or relied on for any reason in any unrelated case.
                                      BACKGROUND

       In or around December 1998, Plaintiff/Appellant Zella Balentine undertook
renovations to her home pursuant to a building permit issued by the Defendant/Appellee
City of Savannah. In 2013, however, an inspection of the property resulted in a notice
being sent to Ms. Balentine that her property was in violation of the City’s Slum
Clearance Ordinance and was unfit for human habitation. Ms. Balentine appeared at a
hearing before the Building Inspector to state her objections on May 16, 2013. The City
issued a written ruling that the structure was unsafe for habitation on May 31, 2013. Ms.
Balentine appealed to the City of Savannah Board of Adjustment and Appeals. After Ms.
Balentine’s appeal was denied, she filed a petition for a writ of certiorari in the Hardin
County Chancery Court, arguing that the City’s decision was arbitrary, capricious, and/or
discriminatory.

        On January 5, 2016, Ms. Balentine, represented by counsel, and the City
announced in open court that they had come to an agreement settling the issues. The
agreement was accepted and ratified by the trial court by order of June 7, 2016. Pursuant
to the agreement, the parties were to have a status conference regarding whether Ms.
Balentine properly undertook her obligations under the agreement to either have the
structure demolished or to bring the structure into compliance with building codes within
the required time period. At the hearing on July 16, 2016, the trial court found that Ms.
Balentine failed to demolish the structure or bring it into compliance as required by the
settlement agreement; the trial court therefore ruled that the City had the right to
demolish the structure and assess costs against Ms. Balentine. A written order reflecting
the trial court’s ruling was entered on August 2, 2016. Ms. Balentine thereafter appealed.

                                       DISCUSSION

       At the outset, we note that although Ms. Balentine was represented by counsel in
the trial court, she appears before this Court pro se. We recognize and accept Ms.
Balentine’s right to appear before this Court self-represented. The law is well-settled in
Tennessee, however, that pro se litigants must comply with the same standards to which
lawyers must adhere. Watson v. City of Jackson, 448 S.W.3d 919, 926 (Tenn. Ct. App.
2014). As explained by this Court:

      Parties who decide to represent themselves are entitled to fair and equal
      treatment by the courts. The courts should take into account that many pro
      se litigants have no legal training and little familiarity with the judicial
      system. However, the courts must also be mindful of the boundary between
      fairness to a pro se litigant and unfairness to the pro se litigant’s adversary.
      Thus, the courts must not excuse pro se litigants from complying with the
      same substantive and procedural rules that represented parties are expected
      to observe.
                                            -2-
Jackson v. Lanphere, No. M2010-01401-COA-R3-CV, 2011 WL 3566978, at *3 (Tenn.
Ct. App. Aug. 12, 2011) (quoting Hessmer v. Hessmer, 138 S.W.3d 901, 903 (Tenn. Ct.
App. 2003)). We keep these principles in mind in considering this appeal, specifically
with regard to the deficiencies in Ms. Balentine’s appellate brief.

        We are unable to review the merits of this appeal, however, based on the “brief”
submitted by Ms. Balentine, consisting of various documents tucked inside a three-
pronged folder. Among the various documents is a five-page handwritten document
detailing Ms. Balentine’s purchase of the property, the issuance of the building permit to
make renovations, the details of what occurred to allegedly make the home unfit for
habitation, and an explanation of why Ms. Balentine was unable to remedy the issues
with her structure. In addition, Ms. Balentine indicated that she did not agree to allow her
property to be zoned for only business purposes. According to Ms. Balentine:

       I am a 70 years old and do not want to start another business. I want to be
       allowed to live the rest of my life in peace. Since the only option seems to
       be business then I want the City to pay me the “fair market value of this
       property” or honor the permit and allow me to fix the house the way I want
       it.

Ms. Balentine goes on to mention an amendment to the Tennessee Code passed in 2006
that allegedly exempted Tennesseans over the age of 65 from property tax increases, as
well as “Public Chapter 707, eliminated Annex Action without consent[.]” Among the
papers included in Ms. Balentine’s filing, only this handwritten document appears to
contain Ms. Balentine’s contentions regarding the merits of this appeal.

      Appellate briefs are governed by Rule 27(a) of the Tennessee Rules of Appellate
Procedure, which provides:

       (a) Brief of the Appellant. The brief of the appellant shall contain under
           appropriate headings and in the order here indicated:

       (1) A table of contents, with references to the pages in the brief;
       (2) A table of authorities, including cases (alphabetically arranged), statutes
       and other authorities cited, with references to the pages in the brief where
       they are cited;
       (3) A jurisdictional statement in cases appealed to the Supreme Court
       directly from the trial court indicating briefly the jurisdictional grounds for
       the appeal to the Supreme Court;
       (4) A statement of the issues presented for review;
       (5) A statement of the case, indicating briefly the nature of the case, the
       course of proceedings, and its disposition in the court below;
                                             -3-
      (6) A statement of facts, setting forth the facts relevant to the issues
      presented for review with appropriate references to the record;
      (7) An argument, which may be preceded by a summary of argument,
      setting forth:

             (A) the contentions of the appellant with respect to the issues
             presented, and the reasons therefor, including the reasons why the
             contentions require appellate relief, with citations to the authorities
             and appropriate references to the record (which may be quoted
             verbatim) relied on; and
             (B) for each issue, a concise statement of the applicable standard of
             review (which may appear in the discussion of the issue or under a
             separate heading placed before the discussion of the issues);
      (8) A short conclusion, stating the precise relief sought.

Tenn. R. App. P. 27(a). Further, Rule 6 of the Rules of the Court of Appeals of
Tennessee provides, in relevant part:

      (a) Written argument in regard to each issue on appeal shall contain:

      (1) A statement by the appellant of the alleged erroneous action of the trial
      court which raises the issue and a statement by the appellee of any action of
      the trial court which is relied upon to correct the alleged error, with citation
      to the record where the erroneous or corrective action is recorded.
      (2) A statement showing how such alleged error was seasonably called to
      the attention of the trial judge with citation to that part of the record where
      appellant’s challenge of the alleged error is recorded.

R. Tenn. Ct. App. 6.

        Despite the explicit mandates of Rule 27 and Rule 6, Ms. Balentine has wholly
failed to comply with these requirements. First, and most importantly, Ms. Balentine’s
appellate brief fails to include a statement of the issues. As this Court has previously
stated:

      The requirement of a statement of the issues raised on appeal is no mere
      technicality. First, of course, the appellee is entitled to fair notice of the
      appellate issues so as to prepare his or her response. Most important, this
      Court is not charged with the responsibility of scouring the appellate record
      for any reversible error the trial court may have committed. On appeal,
      “[r]eview generally will extend only to those issues presented for review.”
      Tenn. R.App. P. 13.

                                           -4-
Owen v. Long Tire, LLC, No. W2011-01227-COA-R3-CV, 2011 WL 6777014, at *4
(Tenn. Ct. App. Dec. 22, 2011). In addition, Ms. Balentine’s brief contains no references
to the appellate record. As we have previously held, “[t]his Court is under no duty to
verify unsupported allegations in a party’s brief, or for that matter consider issues raised
but not argued in their brief.” Owen, 2011 WL 6777014, at *4 (quoting Bean v. Bean, 40
S.W.3d 52, 56 (Tenn. Ct. App. 2009)); see Mabry v. Mabry, No. 03A01–9106CH207,
1992 WL 24995, at *1 (Tenn. Ct. App. Feb.14, 1992) (“It is not incumbent upon this
Court to sift through the record in order to find proof to substantiate the factual
allegations of the parties.”); see also Quaites v. Univ. of Tenn. College of Pharmacy,
No. M2011-00923-COA-R3-CV, 2012 WL 172893 (Tenn. Ct. App. Jan. 19, 2012)
(dismissing an appeal for, inter alia, failure to include references to the appellate record in
the appellant’s brief). In addition, Ms. Balentine’s arguments are generally not supported
by citations to relevant legal authority.2 Rather, the only law actually cited in the section
of her brief containing her argument is vague citations to laws regarding property taxes
and annexation. The Tennessee Supreme Court has noted that “[c]ourts have routinely
held that the failure to make appropriate references to the record and to cite relevant
authority in the argument section of the brief as required by Rule 27(a)(7) constitutes a
waiver of the issue.” Bean, 40 S.W.3d at 55 (citing cases).

       Although this Court has thoroughly reviewed the record, “[i]t is not the function of
the appellate court to research and construct the parties’ arguments.” Coleman v.
Coleman, No.2011-00585-COA-R3-CV, 2015 WL 479830, at *9 (Tenn. Ct. App. Feb. 4,
2015) (citing U.S. v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991)). This Court has
previously held that “profound deficiencies [like those found in Ms. Balentine’s appellate
brief] render[] appellate review impracticable, if not impossible.” Owen, 2011 WL
6777014, at *4 (citing Missionary Ridge Baptist Church v. Tidwell, 1990 WL 94707, *2
(Tenn. Ct. App. July 11, 1990) (refusing to rely on the brief of the appellant because it
did not contain references to the record either in the statement of facts or the argument
section of its brief)); see also Bean, 40 S.W.3d at 55 (noting that the “failure to comply
with the Rules of Appellate Procedure and the rules of this Court waives the issues for
review”).

       While we recognize that this Court has discretion under Rule 2 of the Tennessee
Rules of Appellate Procedure to waive the express briefing requirements for good cause,
we decline to exercise our discretion in this case. “[T]he Supreme Court has held that it
will not find this Court in error for not considering a case on its merits where the plaintiff
did not comply with the rules of this Court.” Bean, 40 S.W.3d at 54–55 (citing Crowe v.
Birmingham & N.W. Ry. Co., 156 Tenn. 349, 1 S.W.2d 781 (Tenn. 1928)). Given Ms.

        2
           Ms. Balentine’s brief contains copies of various laws concerning building permits and
condemnation proceedings, which are often notated with handwritten statements, underlines, and
asterisks. Ms. Balentine largely fails to cite to these legal authorities in the portion of her brief containing
her argument.
                                                     -5-
Balentine’s failure to comply with Rule 27 of the Tennessee Rules of Appellate
Procedure and Rule 6 of the Tennessee Rules of the Court of Appeals, we decline to
address the merits of this appeal. See Bean, 40 S.W.3d at 55; Duchow v. Whalen, 872
S.W.2d 692, 693 (Tenn. Ct. App. 1993).

       In an abundance of caution, however, we have thoroughly reviewed the appellate
record in this case, as well as the briefs of the parties, to determine if the trial court
committed any clear errors of law or whether there were profound constitutional
violations that would render the trial court’s judgment suspect. Our review is hampered,
however, by the fact that the record on appeal contains no transcript or statement of the
evidence. Generally, when the appellant fails to provide the Court with a transcript or
statement of the evidence, this Court must presume that the trial court’s decision is
correct. Outdoor Mgmt., LLC v. Thomas, 249 S.W.3d 368, 377 (Tenn. Ct. App. 2007).3
Nevertheless, our limited review has revealed no deficiency that would allow this Court
to reverse the trial court’s judgment in light of Ms. Balentine’s clear failure to comply
with the rules of this Court. Based on the foregoing, we therefore dismiss Ms.
Balentine’s appeal. Costs of this appeal are taxed to Zella Balentine, for which execution
may issue if necessary.



                                                          _________________________________
                                                          J. STEVEN STAFFORD, JUDGE




        3
           On December 19, 2016, this Court entered an order directing Ms. Balentine to file a statement
indicating whether Ms. Balentine intends to file a transcript or statement of the evidence. Ms. Balentine
filed a response indicating that she would not file a transcript but would file a statement of the evidence.
As a result, this Court entered an order on January 25, 2017, permitting Ms. Balentine to file a statement
of the evidence within ten days. Ms. Balentine subsequently filed a handwritten “Statement of My
Memory of Proceeding in Court” on February 1, 2017.
                                                   -6-